United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Merrifield, VA, Employer
)
___________________________________________ )
Y.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-406
Issued: June 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 28, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 16, 2006 which denied his recurrence of
disability claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of disability on October 30, 2004 causally related to the accepted employment injury
of May 9, 1989.
FACTUAL HISTORY
On May 10, 1989 appellant, then a 35-year-old mail handler, filed a traumatic injury
claim alleging that on May 9, 1989 he sustained a left knee injury when pulling an all purpose
container while in the performance of duty. He did not stop work but was granted disability
retirement on March 11, 1992. The Office accepted that appellant sustained a sprain/strain of the

left knee and leg, a tear of the left lateral meniscus, left corns/calluses and authorized
arthroscopic surgery on the left knee which was performed on January 23, 1990.
Appellant came under the treatment of Dr. Samir N. Azer, a Board-certified orthopedic
surgeon, who noted in reports dated October 20 to November 17, 1989, that appellant sustained a
left knee injury at work on May 10, 1989 and diagnosed possible torn lateral meniscus. Dr. Azer
noted that, although a magnetic resonance imaging (MRI) scan of the left knee dated October 26,
1989 revealed no abnormalities he believed appellant sustained a meniscus tear. In an operative
report dated January 23, 1990, he performed arthroscopy of the left knee, removed loose
chondral fracture, shaved crater and diagnosed loose chondral body of the left knee with greater
defect of the left medial femoral condyle weight bearing surface. On September 21, 1990
Dr. Azer determined that appellant reached maximum medical improvement.1 Appellant also
submitted reports from Dr. A. Janati, a Board-certified neurologist, dated February 15 to
August 11, 2000, who treated appellant for various conditions including a viral skin lesion and
lumbosacral radiculopathy secondary to a viral illness. Dr. Janati noted that an electromyogram
(EMG) dated April 18, 2000 revealed mild L5 radiculopathy on the left and opined that the
origin of the radiculopathy was from herpes zoster. He noted that appellant continued to
experience pain and discomfort in the left hip radiating to the left knee and opined that this
condition was permanent with relapses of herpetic skin eruptions and periodic exacerbations of
his left lower extremity pain.
On April 15, 2005 appellant filed a CA-2a, claim for recurrence of disability, alleging
that he experienced pain and weakness in his left knee commencing October 30, 2004 which was
causally related to the accepted injury of May 10, 1989.2 He was not working at the time of the
claimed recurrence of disability.
Appellant submitted reports from Dr. Azer dated October 20, 1989 to September 10,
1991, who noted a history of appellant’s left knee injury and subsequent surgery in 1990. He
also submitted a November 11, 2004 prescription note from Dr. Ferdinand M. Amante, Jr., a
Board-certified orthopedist, who stated that appellant presented with bilateral knee pain.
Dr. Amante noted that appellant’s history was significant for arthroscopic surgery on the left
knee in 1990. On April 4, 2005 he treated appellant for recurrent left knee pain which started
after he injured his knee at work on May 10, 1989. Dr. Amante advised that appellant’s left knee
condition persisted and he experienced recurrent left knee discomfort, a failure to regain full
strength of the left leg, an inability to run, squat, engage in high impact sports and difficulty in
prolonged standing. He noted findings upon physical examination of slight atrophy of the left
thigh and leg musculature, tender bony prominence of the patella and crepitation in knee motion.
Dr. Amante diagnosed left knee recurrent pain due to osteoarthritis, status post arthroscopy for
loose bodies due to medial condyle chondral fracture, osteophyte of the left patella, mild atrophy
of the left lower extremity musculature and impaired prolonged standing, climbing and squatting.

1

In a decision dated October 15, 1990, the Office granted appellant a 24 percent permanent impairment of the left
lower extremity.
2

Appellant indicated on the CA-2a that his original injury occurred on May 10, 1989; however, the CA-1
appellant filed on May 10, 1989 reveals that the original injury occurred on May 9, 1989.

2

Also submitted was an x-ray of the left knee dated December 7, 2004 which revealed no fracture
or dislocation, but osteophytes along the margin of the anterior tibia.
By letter dated September 23, 2005, the Office advised appellant of the type of factual
and medical evidence needed to establish his claim for recurrence of disability and requested that
he submit such evidence, particularly requesting that appellant submit a physician’s reasoned
opinion addressing the relationship of his claimed recurrent condition and specific employment
factors.
Appellant submitted a statement dated October 24, 2005 and indicated that he was
granted disability retirement on March 11, 1992. He advised that he initially injured his left knee
while playing football when he was 15 years old. Also submitted were decisions of other
administrative agencies, an application for disability retirement, a light-duty job offer of June 12,
1991 and a benefits statement.
In a decision dated August 16, 2006, the Office denied appellant’s claim for recurrence of
disability on the grounds that the evidence submitted was insufficient to establish that appellant
sustained a recurrence of disability commencing October 30, 2004 causally related to his work
injury of May 9, 1989.
LEGAL PRECEDENT
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or a new exposure to the work environment.3
Where appellant claims a recurrence of disability due to an accepted employment-related injury,
he or she has the burden of establishing by the weight of reliable, probative and substantial
evidence that the recurrence of disability is causally related to the original injury.4 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury.5 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.6
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.7 In this regard, medical evidence
3

20 C.F.R. § 10.5(x) (2006).

4

Robert H. St. Onge, 43 ECAB 1169 (1992).

5

Section 10.104(a)-(b) of the Code of Federal Regulations provides that, when an employee has received medical
care as a result of the recurrence, he or she should arrange for the attending physician to submit a detailed medical
report. The physicians report should include the physician’s opinion with medical reasons regarding the causal
relationship between the employee’s condition and the original injury, any work limitations or restrictions, and the
prognosis. 20 C.F.R. § 10.104.
6

See Robert H. St. Onge, supra note 4.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (June 1995).

3

of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.8 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.9
ANALYSIS
The Office accepted that appellant sustained a sprain/strain of the left knee and leg, a tear
of the left lateral meniscus, left corns/calluses and authorized arthroscopic surgery on the left
knee on January 23, 1990. However, the medical record lacks a well-reasoned narrative from
appellant’s physicians relating appellant’s claimed recurrent condition, beginning October 30,
2004 to his accepted employment injury.
Appellant submitted reports from Dr. Azer dated October 20, 1989 to September 10,
1991, who noted his initial treatment and subsequent surgery for the work-related May 10, 1989
injury. However, these reports are of no value in establishing the claimed recurrence since they
predate the time of the claimed recurrent condition of October 30, 2004.
Appellant also submitted prescription notes from Dr. Amante, dated November 11 and
December 15, 2004, who treated him for bilateral knee pain and advised that his history was
significant for arthroscopic surgery on the left knee in 1990. However, the Board notes that none
of the medical records submitted most contemporaneous with the alleged recurrence of disability
specifically mention that appellant sustained a recurrence of disability on October 30, 2004
causally related to the accepted employment injury of May 9, 1989 or otherwise provide medical
reasoning explaining why any current condition or disability was due to the May 9, 1989
employment injury. The Board has found that vague and unrationalized medical opinions on
causal relationship have little probative value.10 Therefore, these notes are insufficient to meet
appellant’s burden of proof.
Likewise, Dr. Amante’s report dated April 4, 2005 noted treating appellant for recurrent
left knee pain which started after appellant injured his knee at work on May 10, 1989. He
advised that appellant’s left knee problems persisted and included recurrent left knee discomfort
and failure to regain full strength of the left leg. Dr. Amante diagnosed left knee recurrent pain
due to osteoarthritis, status post arthroscopy for loose bodies due to medial condyle chondral
fracture, osteophyte of the left patella, mild atrophy of the left lower extremity musculature and
impaired prolonged standing, climbing and squatting. However, as noted above, Dr. Amante
failed to specifically address whether appellant sustained a recurrence of disability on
October 30, 2004 causally related to the accepted employment injury of May 9, 1989 or
otherwise provide medical reasoning explaining why any current condition or disability was due
8

For the importance of bridging information in establishing a claim for a recurrence of disability, see Robert H.
St. Onge, supra note 4; Shirloyn J. Holmes, 39 ECAB 938 (1988); Richard McBride, 37 ECAB 748 (1986).
9

See Ricky S. Storms, 52 ECAB 349 (2001); Morris Scanlon, 11 ECAB 384, 385 (1960).

10

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).

4

to the May 9, 1989 employment injury. Additionally, the Board notes that Dr. Amante did not
explain how or why the osteoarthritis, medial condyle chondral fracture and osteophyte of the
left patella were related to the accepted employment injury. The Office never accepted that
appellant developed osteoarthritis, medial condyle chondral fracture and osteophyte of the left
patella as a result of his May 9, 1989 work injury and there is no reasoned medical evidence to
support such a conclusion.11 The Board has found that vague and unrationalized medical
opinions on causal relationship have little probative value.12 Therefore, this report is insufficient
to meet appellant’s burden of proof. Other medical evidence submitted by appellant does not
specifically address causal relationship between his accepted condition and his claimed
recurrence of disability.
Therefore, appellant has not met his burden of proof in establishing a recurrence of
disability.
On appeal, appellant also asserts that his current condition is a consequence of his
original work injury. While a subsequent injury is compensable if it is the direct and natural
result of a compensable primary injury, a claimant who asserts that a nonemployment-related
injury was a consequence of a previous employment-related injury has the burden of proof to
establish that such was the fact.13 However, as noted above with respect to the claimed
recurrence of disability, the medical evidence is insufficient to show that appellant sustained any
subsequent injury as a consequence of his previous employment-related injury.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained a recurrence of disability or a medical condition beginning October 30, 2004 causally
related to his accepted employment-related injury on May 9, 1989.

11

Where an employee claims that a condition not accepted or approved by the Office was due to an employment
injury, he or she bears the burden of proof to establish that the condition is causally related to the employment
injury. Jaja K. Asaramo, 55 ECAB 200 (2004).
12

See Jimmie H. Duckett, supra note 10.

13

Margarette B. Rogler, 43 ECAB 1034 (1992).

5

ORDER
IT IS HEREBY ORDERED THAT the August 16, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

